
	
		II
		111th CONGRESS
		2d Session
		S. 3034
		IN THE SENATE OF THE UNITED STATES
		
			February 24, 2010
			Mr. Schumer (for
			 himself, Mr. Menendez,
			 Mr. Lautenberg, and
			 Mr. Warner) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require the Secretary of the Treasury to strike medals
		  in commemoration of the 10th anniversary of the September 11, 2001, terrorist
		  attacks on the United States and the establishment of the National September 11
		  Memorial & Museum at the World Trade Center. 
	
	
		1.Short titleThis Act may be cited as the
			 National September 11 Memorial &
			 Museum Commemorative Medal Act of 2010.
		2.Striking and
			 design of medals
			(a)Striking of
			 medalsIn commemoration of
			 the 10th anniversary of the September 11, 2001, terrorist attacks on the United
			 States and the establishment of the National September 11 Memorial & Museum
			 at the World Trade Center, the Secretary of the Treasury (in this Act referred
			 to as the Secretary) shall strike and make available for sale
			 not more than 2,000,000 silver medals, each of which shall contain 1 ounce of
			 silver.
			(b)Design
			 requirement
				(1)In
			 generalThe design of the medals struck under this Act shall be
			 emblematic of the courage, sacrifice, and strength of those individuals who
			 perished in the terrorist attacks of September 11, 2001, the bravery of those
			 who risked their lives to save others that day, and the endurance, resilience,
			 and hope of those who survived.
				(2)InscriptionsOn
			 each medal struck under this Act, there shall be—
					(A)an inscription of
			 the years 2001–2011; and
					(B)an inscription of
			 the words Always Remember.
					(c)SelectionThe
			 design for the medals struck under this Act shall be—
				(1)selected by the
			 Secretary, after consultation with the National September 11 Memorial &
			 Museum at the World Trade Center and the Commission of Fine Arts; and
				(2)reviewed by the
			 Citizens Coinage Advisory Committee.
				3.Issuance of
			 medals
			(a)Quality of
			 medalsThe medals struck
			 under this Act shall be made available for sale in the quality comparable to
			 proof coins.
			(b)Date of
			 issuanceThe Secretary may
			 make the medals available for sale under this Act beginning on January 1,
			 2011.
			(c)Termination of
			 authorityNo medals shall be struck under this Act after December
			 31, 2012.
			(d)Mint
			 facility
				(1)In
			 generalOnly 2 facilities of the United States Mint may be used
			 to strike medals under this Act.
				(2)Use of the
			 United States mints at west point, New York, and philadelphia,
			 PennsylvaniaIt is the sense of Congress that, to the extent
			 possible, approximately one-half of the coins to be struck under this Act
			 should be struck at the United States Mint at West Point, New York, and
			 approximately one-half struck at the United States Mint at Philadelphia,
			 Pennsylvania.
				4.Numismatic
			 itemsFor purposes of sections
			 5134 and 5136 of title 31, United States Code, all medals struck under this Act
			 shall be considered to be numismatic items.
		5.National
			 medalsThe medals struck under
			 this Act are national medals for purposes of chapter 51 of title 31, United
			 States Code.
		6.Sale of
			 medals
			(a)Sales
			 priceThe medals made
			 available for sale under this Act shall be sold by the Secretary at a price
			 equal to the sum of—
				(1)the cost of
			 designing and selling such medals (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping); and
				(2)the surcharge
			 provided in section 7 with respect to such medals.
				(b)Bulk
			 salesThe Secretary shall make bulk sales of medals made
			 available under this Act at a reasonable discount.
			(c)Introductory
			 orders
				(1)In
			 generalThe Secretary shall accept introductory orders for medals
			 made available for sale under this Act.
				(2)DiscountSale
			 prices with respect to introductory orders under paragraph (1) shall be made at
			 a reasonable discount.
				7.Surcharges
			(a)In
			 generalAll sales of medals
			 made available for sale under this Act shall include a surcharge of $10 per
			 medal.
			(b)DistributionSubject
			 to section 5134(f) of title 31, United States Code, all surcharges received by
			 the Secretary from the sale of medals under this Act shall be paid to the
			 National September 11 Memorial & Museum at the World Trade Center to
			 support the operations and maintenance of the National September 11 Memorial
			 & Museum at the World Trade Center following its completion.
			(c)AuditsThe
			 Comptroller General of the United States shall have the right to examine such
			 books, records, documents, and other data of the National September 11 Memorial
			 & Museum at the World Trade Center as may be related to the expenditures of
			 amounts paid under subsection (b).
			
